Opinion by
Ford, J.
In accordance with stipulation of counsel that certain items of the merchandise are the same in all material respects as those the subject of E. C. Carter & Son, Inc. v. United States (38 Cust. Ct. 368, C. D. 1889), the items entered, or withdrawn from warehouse, prior to January 1, 1948, were held dutiable at 50 percent under paragraph 1529 (a), as modified by the trade agreement with France (T. D. 48346), and those entered, or withdrawn from warehouse subsequent to said date, were held dutiable at 35 percent under said paragraph, as modified by T. D. 51802.